Title: To Thomas Jefferson from Zachariah Loreilhe, 20 October 1786
From: Loreilhe, Zachariah
To: Jefferson, Thomas



Sir
Bergerac October 20th. 1786

I have the honour of acquainting you that I have received a letter from Mr. Thos. Barclay dated the 3d. of October where in he Desires me to engage 200 Barrels of the best gun Powder, 100 thousand Flints, and 100 Reams of Cartrige Paper, and to look out for a Good stout Vessel to proceed with them to Richmond in Virginia. Mr. Barclay informs me also that if any difficulty shall arise either in procuring a Vessel for Richmond or in executing any other part of the order to acquaint your Excellency therewith; at present I See but one difficulty which is how I am to Pay for those articles. Therefore I must beg your Excellency will be so obliging as to Inform me if there is any Particular funds appropriated for this Purpose, and how I am to procure it. If this Difficulty is remouved, I make no Doubt but I will be able to Execute the order to the advantage and Satisffaction of the State of Virginia; however if any unforeseen difficultys should arise, depending on your Excellency’s goodness I shall acquaint you with it to the End that they might be remouved.
I have the honour to be with very great respect your Excellency most humble & most obedient Servant,

Z. Loreilhe

